DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 2 has been canceled. Claims 1 and 3-20 are pending in the application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Cohen (Reg. No. 32,210) on 5/27/2021.

The application has been amended as follows: 

In the Claims
Claim 4, line 1, the phrase, “The hydrogen gas production plant of claim 2,” has been replaced with --The hydrogen gas production plant of claim 1,--.

Allowable Subject Matter
Claims 1 and 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant elected to incorporate allowable subject matter from dependent claims in to previously rejected claim 1. Claims are allowable for the reasons cited in previous Non-Final office action dated 2/18/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.P.L./Examiner, Art Unit 3747                                                                                                                                                                                                        

/JOSEPH J DALLO/Primary Examiner, Art Unit 3747